DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s remarks dated 11/08/21.  
Applicant has successfully rebutted the rejections made over USPUB 2007/0037462A1 issued to Allen et al. and has shown that the preponderance of evidence outweighs any case of obviousness.  All previously made rejections are now withdrawn. 
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:  Please add a period at the end of Claim 15 so that the claims reads -15. The stabilized composite as recited in Claim 1, further comprising a second stitching substrate material disposed in overlying relation to the first stitching substrate material and to the plurality of elongated lay-in yarn elements.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: There was no prior art found that teaches or suggests a directionally stabilized composite of stitch-bonded construction having a machine direction and a cross-machine direction, the stabilized composite comprising: at least a first stitching substrate material; a plurality of elongated lay-in yarn elements disposed in substantially parallel relation to one another in the machine direction of the stabilized composite in overlying, juxtaposed relation to the first stitching substrate material; a plurality of stitching yarns stitched through the stitching substrate material in a zig- zag pattern defining yarn segments in overlying, crossing relation to the lay-in yarn elements such that the stitching yarns secure the lay-in yarn elements in place relative to the first stitching substrate material, the stitching yarns defining a plurality of stiches across a surface of the first stitching substrate material facing away from the lay-in yarn elements; and a coating disposed in covering relation to the lay-in yarn elements.
	USPUB 2007/0037462A1 issued to Allen et al. is the closes prior art, however Allen et al. do not teach a coating disposed in covering relation to the lay-in yarn elements.  Likewise, slitting Allen’s invention as desired by the instant claims would destroy Allen’s invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



ASP